Citation Nr: 1636052	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-33 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a dental disorder for compensation purposes.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a cognitive disorder and, if so, whether service connection for is warranted.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to service connection for a speech disorder, to include as secondary to cognitive disorder or TBI.

(The issue of entitlement to additional dental treatment, to include reimbursement of medical expenses in the amount of $16,658.00, is addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to April 1971, September 1971 to June 1982, August 1990 to June 1991, June 1991 to August 1994, and December 1999 to May 2005, including service in Iraq and Afghanistan.  Notably, from September 1994 to December 1999 the Veteran worked as a civilian in the intelligence field; however, such service has been converted to active duty service.  Thus, the Veteran had continuous active duty service from August 1990 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 (dental disorder) and January 2014 (cognitive disorder, TBI, and speech disorder) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

By way of background, in June 2009, the Board denied the Veteran's claim for service connection for a dental disorder for compensation purposes and granted service connection for a dental disorder solely for the purpose of obtaining VA outpatient dental treatment on a one-time completion basis (Class II(a)).  Notably, claims for compensation based on a dental disorder are handled by the Veterans Benefits Administration (VBA) and claims related to the provision of dental treatment are handled by the Veterans Health Administration (VHA).  As such, VHA provided the Veteran with outpatient dental treatment in December 2009 following the June 2009 Board decision, of which he was advised in the September 2010 letter.  Thereafter, the Veteran promptly and frequently expressed dissatisfaction with the type of treatment that was rendered, but VHA never responded by issuing a statement of the case (SOC).  Thus, in an effort to notify the Board of his dissatisfaction with the type of outpatient dental care he was provided by VHA, the Veteran filed and perfected an appeal to reopen a claim for service connection for a dental disorder for compensation purposes with VBA.  Accordingly, while it is clear from the record that the Veteran has no desire to receive compensation for a dental disorder (see September 2012 and April 2016 hearing transcripts), his claim to reopen the issue has nevertheless been perfected for appellate consideration and the Board is obligated to issue a decision on the claim.  The Board will address the Veteran's dissatisfaction with VHA's implementation of the June 2009 grant of dental treatment in a separate decision.

In September 2012 and September 2015 the Veteran testified at hearings before Decision Review Officers (DROs) at the RO.  Thereafter, in April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  Transcripts from all three hearings have been associated with the record.  

At the April 2016 Board hearing, the Veteran's representative submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) consideration of such evidence, as well as any VA-generated evidence associated with the record after the November 2015 SOC (cognitive disorder, TBI, and speech disorder), and supplemental SOC (dental disorder).  38 C.F.R. § 20.1304(c) (2015).  Additionally, the Veteran's representative requested that the record be held open for 30 days to allow him to submit additional evidence.  While it does not appear that the Veteran's representative submitted additional evidence following the hearing, VA did associate numerous medical records and VA examination reports with the file.  In this regard, the Board notes that the additional records are irrelevant to the sole issue that is denied in the following decision (the Veteran's claim to reopen a claim for service connection for a dental disorder).  Thus, there is no need to request another waiver or remand the claim for AOJ consideration of the newly submitted evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The issue of entitlement to service connection for a speech disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in June 2009, the Board denied the Veteran's claim of entitlement to service connection for a dental disorder for compensation purposes.

2.  Evidence added to the record since the final June 2009 Board decision is cumulative and redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a dental disorder for compensation purposes.

3.  In a final rating decision issued in December 1998, the AOJ denied service connection for a cognitive disorder.

4.  Evidence added to the record since the final December 1998 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cognitive disorder.

5.  Resolving all doubt in the Veteran's favor, his cognitive disorder had its onset in service.

6.  Resolving all doubt in the Veteran's favor, his TBI had its onset in service.


CONCLUSIONS OF LAW

1.  The June 2009 Board decision that denied service connection for a dental disorder is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38 C.F.R. 
§ 20.1100 (2008) [(2015)]. 

2.  New and material evidence to reopen the Veteran's claim of entitlement to service connection for a dental disorder for compensation purposes has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The December 1998 rating decision that denied service connection for a cognitive disorder is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2015)].

4.  New and material evidence has been received to reopen a claim for service connection for a cognitive disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (a) (2015).

5.  A cognitive disorder was incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  A TBI was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a cognitive disorder and to grant service connection for a cognitive disorder and a TBI is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  As such, the following due process analysis relates solely to the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a dental disorder for compensation purposes.

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and...[provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements...that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms.  Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C. § 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.  

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  
In this case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2011 letter, sent prior to the initial unfavorable decision issued in September 2011, informed the Veteran of the definition of new and material evidence and the evidence and information necessary to substantiate his underlying service connection claim.  Furthermore, the letter advised the Veteran that such claim had been previously denied and the bases for such denial, which exceeds VA's duty to notify as interpreted by VAOPGCPREC 6-2014.  Additionally, the January 2011 letter informed of the Veteran and VA's respective responsibilities in obtaining evidence and information and of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, some of the Veteran's service treatment records (STRs) as well as post-service VA treatment records and private treatment records have been obtained and considered.  At this juncture, it is again relevant to note that the Veteran testified at the April 2016 Board hearing that, while he was employed as a civilian from September 1994 to December 1999, when he was subsequently called back to active duty in late December 1999 the military retroactively converted the period from September 1994 to December 1999 to active duty service.  This report is substantiated by the Certificates of Release or Discharge from Active Duty (DD 214s) that are of record and reflect continuous service from August 1990 to May 2005.  Thus, while the Veteran was technically on active duty from September 1994 to December 1999, there are no STRs from this period since he was not working within the military at that time.  

The Board further notes that his complete STRs from his period of active duty from December 1999 to May 2005 are unavailable.  However, his dental STRs from that period of service are of record.  Moreover, the Veteran does not allege (and, in fact has denied) any external injuries to his teeth during his military service.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that the Veteran has not been provided with a VA examination in connection with his dental disorder claim; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. 
§ 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim for service connection for a dental disorder for compensation purposes is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.

In September 2012 and April 2016 the Veteran was provided an opportunity to set forth his contentions during hearings before a DRO at the RO and the undersigned VLJ, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2012 and April 2016 hearings, the DRO and the undersigned VLJ, respectively, noted the issues on appeal, which included the Veteran's application to reopen his previously denied claim for service connection for a dental disorder for compensation purposes.  As will be further discussed below and in the separate decision issued regarding the Veteran's claim for additional dental treatment, to include reimbursement for incurred medical expenses, testimony was solicited at the hearings regarding the type of compensation the Veteran seeks in regard to his dental disorder and his purpose behind pursuing a claim for service connection for a dental disorder for compensation purposes.  Such testimony was elicited by the Veteran's representative, as well as the DRO and undersigned VLJ, and reportedly satisfied the Veteran's desire to explain the issue as he perceives it.  Ultimately, the issue was "explained...in terms of the scope of the claim for benefits," and "the outstanding issues material to substantiating the claim," were also fully explained by both the DROs and the undersigned VLJ.  See Bryant, 23 Vet. App. at 497.  Furthermore, there is no indication from the testimony provided at any hearing that there is any outstanding evidence that may have been overlooked.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Laws and Regulations

As previously noted, the AOJ exhausted all efforts to locate the Veteran's STRs pertaining to his service from December 1999 to May 2005 with negative results.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913. 

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In this case, the record reflects that the Veteran had service in Southwest Asia during the Persian Gulf War; however, the disorders for which he is claiming service connection have been attributed to known clinical diagnoses and, therefore, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are inapplicable to his claims.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Similarly, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c) . The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i) . 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

III.  Application to Reopen Previously Denied Claims

A.  Dental Disorder

In a June 2009 decision, the Board denied service connection for compensation purposes for a dental disorder.  In reaching such decision, the Board considered the Veteran's available STRs, lay statements, post-service clinical records, and hearing testimony.  The Board noted that the Veteran did not have, and did not report, he had missing teeth that were not replaceable by suitable prosthesis.  Similarly, the Board acknowledged that the Veteran had not reported experiencing any dental trauma during service, nor did he report or present with any of the compensable dental disabilities listed in the rating schedule for compensable dental conditions.  Based on the fact that the Veteran did not have a dental condition for which VA compensation could be provided under law, the Board denied his claim.

The Veteran was advised of the decision and his appellate rights; however, he did not request reconsideration or appeal the denial to the Court.  Furthermore, he has not alleged clear and unmistakable error in such decision.  Therefore, the June 2009 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2008) [(2015)].  

Thereafter, in December 2010, the Veteran filed an application to reopen his claim for service connection for a dental disorder for compensation purposes.  However, as the evidence received since the prior final Board decision fails to demonstrate that the Veteran experienced dental trauma in service or that he has a dental disorder for which compensation may be paid, his claim to reopen is denied.

In this regard, the evidence received since the June 2009 Board decision includes additional VA and private treatment records, unrelated VA and private examination reports, an unrelated lay statement from the Veteran's comrade, numerous items of correspondence from the Veteran regarding his VHA appeal, and transcripts from the September 2012, September 2015, and April 2016 hearings.  None of the newly submitted evidence indicates that the Veteran experienced a dental trauma in service or that he currently has a dental disability that is subject to compensation.  In fact, as noted above, many of the Veteran's lay statements indicate that he did not claim service connection for compensation purposes at all.  For instance, at the September 2012 DRO hearing the Veteran stated "...I have never asked for [compensation].  Someone assumed that I was asking for compensation..."  When he was asked whether he wanted to continue his appeal despite his assertions he was not seeking compensation, he stated "I think that we need to...we'll make one more effort...I mean...I have talked to [the VHA] people 'til I'm blue in the face."

The aforementioned evidence, while new, is cumulative and redundant of evidence already of record and does not relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for service connection for a dental disorder for compensation purposes.  In this regard, the lay statements and hearing testimony repeat information that the Veteran provided in conjunction with his previous claim for benefits.  Moreover, the newly submitted medical evidence is irrelevant as it relates to the Veteran's other claims on appeal.  

The Veteran's submissions and his testimony do not speak to the underlying issue of in-service dental trauma or the presence of a compensable dental disorder for VA purposes.  Instead, they relate to his continued contentions that the treatment provided by VHA as ordered by the June 2009 Board decision was inadequate.  

Therefore, the Board finds that the evidence received since the June 2009 final Board decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a dental disorder for compensation purposes.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.  As new and material evidence to reopen the finally disallowed claim of entitlement to service connection has not been received, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Cognitive Disorder

The Veteran initially claimed entitlement to a service connection for a cognitive disorder in March 1998.  In a decision dated in November 1998 and issued in December 1998, the RO considered the Veteran's then-existing STRs as well as VA examination reports dated in July, September, and December 1998.  The RO found that there was no evidence establishing any relationship between the Veteran's cognitive disorder and any disease or injury during service.  The RO further noted that service connection based on a multi-symptom undiagnosed illness was also not in order as the Veteran had a diagnosis of cognitive disorder, not otherwise specified.

In this regard, a September 1998 VA examination report reflects the Veteran's reports of memory loss.  After performing a battery of neurological tests, the examiner diagnosed the Veteran with a cognitive disorder of undetermined etiology.  In December 1998, the examiner further stated that it was unlikely that the disability was related to the Veteran's service-connected disabilities and was likely related to the Veteran's personality traits.

The Veteran was advised of the decision and his appellate rights in a December 1998 letter.   Further, while he filed a notice of disagreement in December 1998 and an SOC was issued in February 1999, the Veteran did not perfect his appeal.   Furthermore, no new and material evidence was received within the applicable appellate period.  Additionally, while service department records detailing the Veteran's subsequent period of service from December 1999 to May 2005 were associated with the file after the issuance of the December 1998 rating decision, such records were not in existence at the time of such rating decision.  Therefore, 38 C.F.R. § 3.156(c) is not applicable to the instant claim.  Consequently, the December 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1998) [(2015)]. 

VA received the Veteran's current application to reopen his previously denied claim in July 2013.  In this regard, the Board again notes that the Veteran's claim was previously denied as the record did not establish a nexus between the claimed cognitive disorder and the Veteran's service.

The new evidence submitted since the December 1998 rating decision includes a December 2015 opinion from Dr. C.F., a private psychologist and diplomate in neuropsychology, in which she provides a detailed history of the Veteran's cognitive symptoms and testing as well as his in-service head traumas.  Ultimately, Dr. C.F. opined that "considered broadly, the entirety of [the Veteran's] military service, his difficulties most likely developed over the course of his service or were exacerbated by the events of his military service."

In addition, as noted in the Introduction above, while the Veteran was not on active duty in 1998, he was retroactively identified as being on active duty at that time.  Importantly, he has continued to generally allege that his cognitive disorder had its onset in the 1990s and is the result of his service.  The Board notes that a lay person is capable of reporting observable symptoms of an injury or illness as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the statements from the Veteran pursuant to Justus, as well as the opinion from Dr. C.F., the Board finds that the evidence received since the December 1998 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim for service connection for a cognitive disorder.  See 38 C.F.R. § 3.156(a).  Specifically, the Veteran's claim for a cognitive disorder was previously denied as the record did not indicate that the disorder was incurred in or aggravated by his service.  Since such time, the December 2015 opinion from Dr. C.F. suggesting such a nexus has been received.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a cognitive disorder is reopened.

III.  Service Connection Claims

A.  Cognitive Disorder

The Veteran contends that his currently diagnosed cognitive disorder began during his military service and has continued since that time.  Alternatively, he has claimed that the cognitive disorder was caused by a fall from a truck bed in the early 1990s or by his proximity to an IED blast in Iraq in January 2005.  Notably, the occurrence of the January 2005 incident is supported by an October 2015 letter from the United States Department of State and an undated letter documenting the reason for the Veteran's award of a Bronze Star. 

Throughout the appeal, the Veteran has reported that he first noticed changes in his cognitive functioning in the early to mid-1990s.  In support thereof, the Veteran has submitted a May 2016 statement from a comrade and friend, R.M., who worked closely with the Veteran prior to the 1990s and afterwards.  R.M., who clearly respects the Veteran greatly, noted that prior to the 1990s, the Veteran was a sharp and eager worker who produced quality work in an efficient manner.  As such, R.M. was surprised in the early 1990s when he noticed subtle changes in the Veteran's behavior, including the slurring of words and the use of poor grammar and misspelled words in his written work.  Thereafter, in the mid-1990s, R.M. noticed increasing changes in the Veteran's thought processes and work product, which he characterized as alarming.  In conclusion, he noted that he knew the Veteran's communication skills better than anyone else and that, since 1991, the Veteran's skills had deteriorated greatly in regards to his writing, grammar, and pronunciation.  

In addition to the lay statements from the Veteran and R.M. regarding the Veteran's cognitive decline, the record also indicates that, throughout the Veteran's career he was a high ranking member of the military and in the intelligence field.  However, in 2012, the Veteran received a personal improvement plan from his then-employer that essentially indicates that he had been producing substandard work for a person with his education and training, to include submitting work with grammatical and typographical errors.

As indicated, the Veteran was initially diagnosed with a cognitive disorder by a VA examiner in September 1998.  Importantly, while the Veteran was working outside of the military at the time of the September 1998 examination, he was retroactively deemed to be on active duty at that time.  Thus, although the circumstances are rather unique, it appears that the Veteran's symptoms did have their onset during a period of active duty and that he was initially diagnosed during a period that was ultimately characterized as active duty.  

Thereafter, in December 2015, Dr. C.F. conducted a comprehensive review of the Veteran's medical records and lay statements regarding the onset of his neurologic symptoms.  She also interviewed him for three hours during which she noted his current symptoms.  Ultimately, Dr. C.F. opined that the Veteran's "initial symptoms likely began prior to his 1998 evaluation, which was the time he felt influenced enough by the changes to seek a full cognitive evaluation."  She went on to state that, while it was unlikely that the Veteran's fall from a truck bed in the early 1990s caused his cognitive impairment, it was "possible that the event combined with other insults of exposure and war may be factors...warranting consideration..."  She further observed that the science of neuropsychology is evolving and that all risk factors and symptoms are not yet known.  In closing, she stated that "while it cannot be definitively stated that [the Veteran's] cognitive deficits...are related to a single specific event or injury, considering broadly the entirety of his military service, his difficulties most likely (1) developed over the course of his service, and (2) were exacerbated by the events of his military service."

Shortly thereafter in March 2016, the Veteran underwent a VA TBI examination.  Following a physical examination and review of the Veteran's claims file, the examiner initially opined that the Veteran had a mental diagnosis attributable to a TBI event and specifically indicated that the Veteran's mild neurocognitive disorder was due to a TBI.  Thereafter, the examiner stated that it was less likely than not that the Veteran's cognitive disorder was related to a 2005 TBI.  In support of his conclusion, the examiner noted that the Veteran did not report any loss of consciousness or posttraumatic amnesia associated with the documented IED attack in 2005 and that the driver, who was closer to the blast, did not lose consciousness.  He further noted that the Veteran's neuropsychological testing results were relatively stable between 1998, 2013, and 2014.  Later in the report, the examiner stated that the Veteran had experienced a significant stressor since the 2005 IED blast, to wit, his seemingly forced retirement in 2012.  As the opinion is internally inconsistent, it is accorded little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's cognitive disorder had its onset during service.  In this regard, in December 2015, Dr. C.F. opined that it was likely that the Veteran's disorder began during service based upon the testing performed therein and his lay statements regarding the onset of his symptoms.  Moreover, the Board also finds that the Veteran has competently and credibly provided lay evidence regarding the onset and symptomatology later associated with his cognitive disorder, to include a reduction in his ability to perform high level intelligence work and communicate effectively.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In summary, the Board finds that service connection is warranted as the evidence regarding the onset of the Veteran's cognitive disorder is at least in relative equipoise, and he and has competently and credibly provided a lay account of the onset and continuity of symptoms associated with his cognitive disorder during and after service.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for a cognitive disorder is warranted.

B.  TBI

The Veteran also seeks service connection for a TBI.  Regarding the first element of a service connection claim, a current disability, the Board notes that in conjunction with a February 2016 VA TBI examination, the examiner indicated that the Veteran has or previously had a TBI.  Additionally, a July 2013 VA treatment record for a TBI follow up contains a statement from the treatment provider that reads:  "This clinic was created for Veterans with traumatic brain injury.  I acknowledge that the veteran has a TBI.  Acknowledged."  In contrast, the December 2015 examination report completed by Dr. C.F. notes that a diagnosed TBI was not shown in the records she had reviewed, however, she did note two incidents of in-service head injuries reported by the Veteran.  Based on the foregoing and resolving all doubt in his favor, the Board finds that the Veteran has a current TBI.

The Veteran has specifically claimed that his TBI is related to an in-service fall from a truck bed in the early 1990s or from his proximity to an IED explosion in 2005 when the convoy he was riding in came under attack.  In this regard, the Board again notes that the record contains an October 2015 letter from the United States Department of State noting a January 2005 incident that the Veteran was involved in in Iraq that required subsequent medical examination and an undated and unsigned letter related to the award of a Bronze Star for the Veteran's actions during the 2005 incident.  While the RO questioned the validity of the Bronze Star letter in the November 2015 SOC, the Board notes that the Veteran subsequently offered testimony in April 2016 that the award was given after the Veteran's separation from service and was thus not listed on his DD 214.  Furthermore, he wore his uniform to the April 2016 Board hearing and displayed the insignia of a Bronze Star with a ribbon and one device indicating that two awards were given.  Given the foregoing, the Board again resolves all reasonable doubt in favor of the Veteran and finds that the Veteran was exposed to an IED blast in January 2005.  As the Veteran has a current TBI diagnosis and an injury in service, to establish service connection, there must also be probative evidence linking the Veteran's currently diagnosed TBI with a disease or injury during his active duty service.

Upon review of the evidence, the Board finds the preponderance of the evidence supports the claim for service connection for a TBI.

In this regard, in February 2016 the Veteran was afforded a VA TBI examination.  Following a review of the claims file and examination of the Veteran, the examiner opined that it was at least as likely as not that the Veteran's mild TBI was related to his exposure to an IED explosion in 2005.  In support thereof the examiner noted that there was evidence of record to support the Veteran's exposure to the IED blast.  

The Board finds that the February 2016 opinion provided by the VA examiner is highly probative regarding a connection between the Veteran's TBI and his military service.  While the examiner did not provide a detailed rationale for the conclusion reached, there is no contrary medical opinion of record.  Moreover, the opinion is supported by the Veteran's lay statements regarding his experiences and symptoms following the 2005 IED blast.  Thus, the Board finds that the February 2016 opinion is the most probative evidence of record regarding any relationship between the Veteran's service and his diagnosed TBI.  See Nieves-Rodriguez, supra; Stefl, supra.  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's TBI is attributable to his in-service exposure to an IED attack.  Consequently, service connection for a TBI, is warranted.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a dental disorder for compensation purposes is denied.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a cognitive disorder is granted.

Service connection for a cognitive disorder is granted.

Service connection for a TBI is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a speech disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In documents of record and at his September 2015 and April 2016 hearings, the Veteran claims that his diagnosed speech disorder was caused or aggravated by his cognitive disorder or his TBI.

In this regard, the Board notes that service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The record contains a February 2016 VA opinion in which the examiner found that it was less likely than not that the Veteran's speech disorder is related to his 2005 exposure to an IED blast.  Unfortunately, the examiner did not provide any opinion regarding any possible relationship between the Veteran's speech disorder and his now-service-connected cognitive disorder or TBI.  As such, the Board finds that a new examination and opinion to determine the nature and etiology of the Veteran's speech disorder, to include consideration of secondary service connection on the basis of aggravation, should be obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination with an appropriate medical professional so as to determine the nature and etiology of the Veteran's speech disorder.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and this remand have been reviewed.

Following a review of the full record, the examiner should offer an opinion on the following questions:

(a)  Please identify all current speech disorders, to include dysarthria.

(b)  Please indicate whether the Veteran's speech disorder can be considered an organic disease of the nervous system.

(c)  Please offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's speech disorder was caused by his service-connected cognitive disorder?  In this regard, please discuss R.M's credible reports that he began noticing the Veteran's speech disorder in the early 1990s, even though the Veteran did not seek treatment until 2013.  

(d)  If the Veteran's speech disorder was not caused by his service-connected cognitive disorder, please opine whether it is at least as likely as not (50 percent or higher probability) that such cognitive disorder aggravated his speech disorder.  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.  

(e)  Please offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's speech disorder was caused by his service-connected TBI?  

(f)  If the Veteran's speech disorder was not caused by his service-connected TBI, please opine whether it is at least as likely as not (50 percent or higher probability) that such TBI aggravated his speech disorder.  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinions offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


